DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 01/25/2021 has been entered and made of record. This application contains 10 pending claims. 
Claims 1-10 have been amended.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
In response to the remarks, the applicant argued that: 
	
Claim 1 requires, inter alia, "the first coil and the second coil being wound around the substrate along a first contour line and a second contour line, respectively, each contour line defining, in the plane of the substrate, a contour in the shape of a quadrilateral centred on the central opening" and "wherein a length of the contour in the shape of a quadrilateral defined by the first contour line is greater than a length of the quadrilateral defined by the second contour line and a width thereof is smaller than width of the quadrilateral defined by the second contour line." 

Ibuki describes a planar inductive device formed in a printed circuit board and comprising a coil 10 wound around the plate through perforations drilled in the plate, while describing a closed contour around a central opening in the plate. In the embodiment of Figure 5, two coils are arranged concentrically around the central opening. These coils, however, define a closed circular contour, and not "a quadrilateral" as required by claim 1. As shown in Figure 7, in another embodiment, two coils 10-1 and 10-2 are intertwined and arranged so as to surround the central opening. The two coils, however, appear to follow the same contour line in the plane of the substrate. 
The Office Action relied on Figures 8A through 8E in alleging that Ibuki discloses, for the recited first and second contour lines, the same length and width ratios as required by claim 1. However, paragraph [0178] of Ibuki discloses:
Thus, Figures 8A to 8E show the profile of individual turns of each of the two coils, seen in a plane perpendicular to what is required by claim 1 for each of the contour lines defining a contour. In other words, Figures 8A to 8E do not show a contour line defining a contour in the plane of the substrate. Instead, those figures only show coil turns which are seen along the cross section of the coils and which are therefore perpendicular to the plane of the substrate. 

However, the examiner disagrees with above argument because fig. 5 discloses a current detection with 2 coaxially different size circular coils 10-1 and 10-2 formed on various kinds of current transformers can be formed in one current detection printed board 1 with 2 coaxially same size circular coils 10-1 and 10-2. Fig. 8s and paragraph 178 shows and discloses diagrams showing the arrangement examples of the first coiled wire 10-1 and the second coiled wire 10-2. FIGS. 8A to 8E schematically show the sections of the first coiled wire 10-1 and the second coiled wire 10-2 and show various arrangement examples. These diagrams shows that the coil are quadrilateral. Therefore with rectangular coils as shown in fig. 8s, the contour should be quadrilateral.
Furthermore, paragraph 271 discloses the penetration hole is not limited to circular shape, an elliptical shape or a rectangular shape may be used. Therefore by having a rectangular penetration hole the current sensor in fig 5 and 7 would have rectangular contour lines.
Therefore Ibuki anticipates claim 1.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ibuki et al. (US 20110285412, hereinafter Ibuki).


Regarding to claim 1, Ibuki discloses a current sensor comprising: 
- an insulating substrate (abstract discloses printed board circuit board) provided with a central opening (fig. 5-8); 
- a Rogowski winding surrounding the central opening and including a first coil  ([10-2]) and a second coil ([10-1]) which are superposed (fig. 5, 7-8s) and electrically connected in series (fig. 6(c)), the first coil ([10-2]) and the second coil ([10-1]) being wound around the substrate along a first contour line (10-2 as first contour line in a rectangular shaped) and a second contour line (10-1 as second contour line in a rectangular shaped), respectively, each contour line (10-1 and 10-2) defining, in the plane of the substrate, a contour in the shape of a quadrilateral (fig. 8 shows a contour in the shape of a quadrilateral and paragraph 0271 discloses the penetration hole (central opening) being rectangular, therefore the contour of a rectangular current sensor would be quadrilateral) centred on the central opening; 
wherein a length of the contour in the shape of a quadrilateral defined by the first contour line (length of left or right side of rectangular 10-2) is greater than a length of the quadrilateral defined by the second contour line (length of left or right side of rectangular 10-1) and a width thereof (length of top or bottom side of rectangular 10-2) is smaller than a width (length of top or bottom side of rectangular 10-1) of the quadrilateral defined by the second contour line.  

Regarding to claim 2, Ibuki discloses the current sensor according to Claim 1, wherein each of the first and second coils (10-1, 10-2) is shared into a plurality of coil segments (see fig. 8) arranged around the central opening while being superposed and substantially aligned along the first and second contour lines (10-1, 10-2), each of said plurality of coil segments including a plurality of turns at least partly received in through-orifices pierced in the substrate, the through-orifices being aligned along rows (see fig. 1, 3 and paragraphs 144 and 155).  

Regarding to claim 3, Ibuki discloses the current sensor according to Claim 2, wherein, for each coil portion, the orifices associated with the first and second coils are arranged in a quincunx (see fig. 8).  

Regarding to claim 4, Ibuki discloses the current sensor according to Claim 3, wherein each turn, in upper and lower faces of the coil, includes a diagonally oriented rectilinear portion (fig. 1C and 3C), the rectilinear portions of the coils, in each coil segment, being aligned along a cover strip extending parallel to said rows.  

Regarding to claim 5, Ibuki discloses the current sensor according to Claim 2, wherein the current sensor includes a connection area formed in one of the coil segments (fig. 3A shows a connection area 23-24 and 3E shows a connection 23), said connection area including through-orifices arranged in a predefined pattern , the current sensor furthermore including additional through-orifices arranged in the same predefined pattern and arranged in another of the coil segments symmetrically in relation to the connection area (fig. 3 shows the connections area for 1 coil while fig. 5 shows Rogowski structure with 2 coils; therefore it would have necessitated that there are two connections area for two coils as shown in fig. 3) .  

Regarding to claim 6, Ibuki discloses current sensor according to Claim 2, wherein the through-orifices are through-vias extending through an entire depth of a central layer of the substrate (see fig. 1, 3 and paragraphs 144 and 155).  

Regarding to claim 7, Ibuki discloses current sensor according to Claim 2, wherein said first and second coils also include angled areas each arranged in an angle between two adjacent coil segments and through which the electrical conductors of said coils pass in order to connect the coil segments (fig. 8 shows angled areas as corners of 10-1 and 10-2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibuki as applied to claim 1 above, and further in view of Hurwitz (US 20170356935, hereinafter Hurwitz).

Regarding to claim 8, Ibuki discloses the current sensor according to Claim 1, except wherein metal solder pads are arranged on the substrate at locations aligned with the turns of one of the coils of the winding.  
Paragraph 121 and fig. 17 of Hurwitz discloses and shows a Rogowski coil including solder pads arranged on the substrate 101.
Therefore, at the time before the effective filing date, it would has been obvious to include a processing circuit for providing mechanical and electrical interconnection between the boards (paragraph 0121 of Hurwitz).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibuki as applied to claim 1 above, and further in view of Karrer et al. (US 6366076 hereinafter Karrer).


Regarding to claim 9, Ibuki discloses the current sensor according to Claim 1, wherein a shielding structure is formed on at least part of the substrate in order to protect the sensor from electromagnetic interference (paragraph 246).
However Ibuki does not discloses the shielding structure including an electrically conductive track connected to electrical ground.  

Therefore, at the time before the effective filing date, it would has been obvious to include a track connected to ground for against parasitic capacitive coupling.


Regarding to claim 10, Ibuki discloses the measurement system, comprising a current sensor according to claim 1 and an electronic processing circuit configured so as to process a signal measured by the current sensor (intended use).  
Furthermore Fig. 6 of Karrer discloses a current sensor with Rogowski coil 4 connected to a processing circuit 7.
Therefore, at the time before the effective filing date, it would has been obvious to include a processing circuit for solving the problem of measuring continuous current by means of a device enabling measurement of the high frequency current, i.e. a Rogowski coil or an air-coil.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rea et al. (US 20080079418) discloses a Rogowski current transformer formed on a PCB with inner coil 30 and outer coil 20 with quadrilateral contour lines.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/Primary Examiner, Art Unit 2863